693 So. 2d 719 (1997)
Aric Antwan GAINER, Appellant,
v.
The STATE of Florida, Appellee.
No. 97-1040.
District Court of Appeal of Florida, Third District.
May 21, 1997.
Aric Antwan Gainer, in proper person.
Robert A. Butterworth, Attorney General, for appellee.
Before JORGENSON, GERSTEN and FLETCHER, JJ.
PER CURIAM.
The defendant, Aric Antwan Gainer, claims that he should be awarded an extra 23 days as credit for time served before the imposition of his sentence. We agree and reverse.
The defendant was arrested on July 27, 1995, for various crimes. Prior to the defendant's incarceration on August 21, 1995, he *720 was in the custody of the Juvenile Justice Detention Center. The State properly concedes that the defendant's award of 304 days as credit for time served did not include the days he was in the custody of the juvenile detention center. Accordingly, we reverse and remand for a determination of the defendant's pre-sentence credit for time served. See Knox v. State, 692 So. 2d 296, 297 (Fla. 3d DCA 1997).
Reversed and remanded.